                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

ANTHONY HOLSTON,                                )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )       CIVIL ACTION NO. 1:19-CV-957-RAH
                                                )
HOUSTON COUNTY, et al.,                         )
                                                )
            Defendants.                         )

                                      FINAL JUDGMENT

         In accordance with the prior proceedings, opinions, and orders of the court, it is the

ORDER, JUDGMENT, and DECREE of the court that this action is dismissed without prejudice.

         The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

         This case is closed.

         DONE, this 4th day of March, 2020.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
